Citation Nr: 1626172	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected type II diabetes mellitus disability.

2. Entitlement to service connection for a hearing loss disability of the left ear.

3. Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.

4. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The December 2012 rating decision denied the Veteran's claim for entitlement to sleep apnea, and the March 2013 rating decision denied the Veteran's claim for entitlement to bilateral hearing loss and a pulmonary disorder.

Regarding the claim of entitlement to a TDIU, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as part of the underlying claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Board noted in its September 2015 remand, the Board finds that an implied issue of entitlement to a TDIU was been raised by the record as part of the Veteran's underlying claim for an increased rating for the Veteran's schizophrenia. Id.

In September 2015, the Board remanded the issues of entitlement to a TDIU and entitlement to service connection for bilateral hearing loss, a pulmonary disorder (to include COPD), and sleep apnea for further development and adjudication by the Agency of Original Jurisdiction (AOJ). In a February 2016 rating decision, the RO granted service connection for the Veteran's hearing loss disability of the right ear, at 0 percent disabling. As this decision represents a grant of the full benefit on appeal with regards to hearing loss of the right ear, this issue will not be considered herein. 

However, as will be discussed further below, the Board finds that the AOJ has fully complied with the remand directives with regard to the issue of hearing loss of the left ear. Therefore, the matter is now appropriately before the Board once again. See Stegall v. West, 11 Vet. App. 268 (1998). As for the issues of entitlement to service connection for sleep apnea and a pulmonary disorder, to include COPD, the Board does not find that the AOJ has substantially complied with the September 2015 remand directives. Therefore, the issues must be remanded once again for further development and adjudication. See Stegall, 11 Vet. App. at 268. As will also be explained further below, the issue of entitlement to a TDIU must be remanded for further development and consideration by the AOJ.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing sitting at the RO in Providence, Massachusetts. The transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure, entitlement to service connection for sleep apnea, to include as secondary to the service-connected type II diabetes mellitus disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have hearing loss disability of the left ear for VA compensation purposes.

CONCLUSIONS OF LAW

The claimed hearing loss disability of the left ear was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the issue of entitlement to service connection for a hearing loss disability of the left ear, the development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in letters dated September 2012, January 2013, and September 2015. 

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue of entitlement to service connection for a left ear hearing loss disability has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, private medical records, VA medical examination reports, Social Security Administration records, and service treatment records. Therefore, the Board has done its due diligence with regards to the pertinent claim, and the Veteran has not alleged or identified any outstanding evidence or medical treatment records.

Moreover, the Veteran underwent VA audiological examinations in January 2013 and December 2015. The Board finds the VA examinations and opinions to be adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history, evaluated the Veteran's current condition and severity, and reported the Veteran's functional loss. The Veteran has not asserted that the VA examination was inadequate in any way, and the Board finds that the VA medical examinations are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for hearing loss disability of the left ear.

II. Stegall Compliance 

In September 2015, the Board remanded the matter of entitlement to a bilateral hearing loss disability to schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's hearing loss disability. Accordingly, the Veteran was afforded a VA examination in December 2015. The examiner reviewed the Veteran and his claims file, and provided an opinion as to the nature and etiology of the Veteran's hearing loss of the left and right ears. The examiner provided a detailed report, which included evidence from the claims file and the Veteran's assertions of acoustic trauma in-service.

Last, as instructed by the Board on remand, the RO readjudicated the issue on appeal. Although the RO granted the Veteran service connection for his right ear hearing loss, the RO provided the Veteran and his representative with a supplemental statement of the case (SSOC) in February 2016 pertaining to the remaining issue on appeal, service connection for a left ear hearing loss disability.

The Board finds that its remand instructions of September 2015 have been substantially complied with as they specifically concern the claim for service connection for a hearing loss disability of the left ear. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). Thus, this matter is now appropriately returned to the Board.

III. Service Connection for a Hearing Loss Disability of the Left Ear

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for left ear hearing loss disability. For the reasons stated below, namely because there is not a current hearing loss disability as defined by pertinent VA regulation, the Board finds that service connection for a left ear hearing loss disability is not warranted on a direct or presumptive basis.

The Veteran has stated that he currently has left ear hearing loss that is related to his noise exposure in service as a radar technician who worked with radios. See May 2015 hearing transcript.

The Veteran's service treatment records contain two audiological examinations. The Veteran's July 1969 entrance examination reflects the following left ear puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
5

The Veteran's March 1971 exit examination reflects the following left ear puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
--
30

Both audiological examinations indicate thresholds for the relevant frequencies that are less than 40 decibels and the thresholds for at least three of the relevant frequencies were less than 26 decibels. No speech recognition scores for the Maryland CNC Test were indicated. The January 2013 VA examiner stated that, "[f]requency specific exit exam revealed a significant threshold shift (at all frequencies tested) in both ears. Exit exam revealed normal hearing in the right ear and a mild hearing loss at 4K Hz only in the left ear." Yet, as will be analyzed further below, the Veteran's post-service audiograms do not demonstrate a hearing loss disability for VA purposes. See 38 C.F.R. §  3.385. 

Since service, the Veteran's left ear hearing loss has not reached the level of disability for VA purposes as outlined in 38 C.F.R. § 3.385. See January 2013 VA Examination; December 2015 VA Examination. His auditory threshold results for the relevant frequencies were less than 40 decibels, the thresholds for at least three of the relevant frequencies were less than 26 decibels, and the speech recognition score for the Maryland CNC Test was not less than 94 percent. See Id.

Specifically, the Veteran's left ear auditory puretone threshold results from the January 2013 VA Examination Report measure as follows:
      



HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
10
15

The Veteran's January 2013 VA examination also returned a speech recognition score result of 98 percent for the left ear's Maryland CNC Test. In the Diagnosis section of the pre-printed VA examination form, the VA examiner checked "sensorineural hearing loss (in the frequency range of 6000 or higher frequencies Hz)**" and "significant changes in hearing thresholds in service.***" The corresponding Notes explanations on the examination form indicate the following, "[t]he Veteran may have impaired hearing, but it does not meet the criteria to be considered a disability for VA purposes. For VA purposes, the diagnosis of hearing impairment is based upon testing at frequency ranges of 500, 1000, 2000, 3000, and 4000 Hz. If there is no HL in the 500-4000 Hz range, but there is HL above 4000 Hz, check this box" and "[t]he Veteran may have a significant change in hearing threshold in service but it does not meet the criteria to be considered a disability for VA purposes (A significant change in hearing threshold may indicate noise exposure or acoustic trauma )." 

The Veteran's left ear auditory puretone threshold results from the December 2015 VA Examination Report measure as follows:
      



HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
20
30

The Veteran's December 2015 VA examination also returned a speech recognition score result of 96 percent for the left ear's Maryland CNC Test. In the Diagnosis section of the pre-printed VA examination form, the VA examiner checked "sensorineural hearing loss (in the frequency range of 500-4000 Hz).*" However, the December 2015 examiner did not mark significant changes in hearing thresholds in service. The corresponding Notes explanations on the examination form again indicate the following, "[t]he Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes. This can occur when the auditory thresholds are greater than 25 dB at one or more frequencies in the 500-4000 Hz range."

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's left ear hearing loss is not disabling for VA purposes. See 38 C.F.R. § 3.385. To the extent that the examinations indicate a diagnosis of hearing loss in the left ear and a threshold shift, it is also specifically noted that the Veteran's degree of hearing loss did not meet the objective criteria for VA service connection purposes. 

The Board also notes that the record does not contain other audiometric evidence of a left ear hearing loss disability at any point during the appeal. As such, the Veteran does not have a current disability under the law, and as a result, service connection for a left ear hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 223.

Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

ORDER

Entitlement to service connection for a hearing loss disability of the left ear is denied.

REMAND

I. Entitlement to Service Connection for a Pulmonary Disorder and Sleep Apnea

The Board finds that the Board's September 2015 remand directives have not been substantially complied with as they concern the issues of entitlement to service connection for a pulmonary disorder and sleep apnea. See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Specifically, in the September 2015 remand, the Board instructed the RO to obtain the Veteran's treatment records pertaining to the Veteran's pulmonary disorders from Dr. Mansharamani at Pulmonary Care, P.C.. However, the electronic claims file does not contain such records nor are there any notations of attempts to obtain or request such records. Because the Veteran at the May 2015 hearing explained that he sees Dr. Mansharamani for treatment for his pulmonary disorders, to include COPD, and for sleep apnea, and that Dr. Mansharamani has rendered a medical nexus opinion, the Board remands both issues with instructions directing the RO to obtain such private treatment records and adjudicate the claims.

Furthermore, the Board remands the issue of entitlement to service connection for a pulmonary disorder for a new VA examination to clarify the Veteran's diagnoses. In the September 2015 remand, the Board requested that the examiner address whether it is at least as likely as not that the Veteran's currently diagnosed COPD and/or asthma had its onset in service or is otherwise related to service, to include herbicide exposure. The Veteran was afforded a VA examination in December 2015, and the Veteran was diagnosed with COPD. The Board notes that the Veteran's VA treatment records dated November 2015 indicate a diagnosis of asthma. However, the December 2015 examination report does not mention even a history of asthma or denote whether a current diagnosis of asthma exists. Therefore, on remand, the Board seeks clarification of the Veteran's current diagnosis, specifically related to asthma, and should such diagnosis exist, the Board requests a nexus opinion as to its etiology.

II. Entitlement to a TDIU

The Board remands the issue of entitlement to a TDIU. A remand is necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the Veteran is service-connected for schizophrenia at 70 percent disabling, diabetes mellitus type II at 20 percent disabling, tinnitus at 10 percent disabling, and hearing loss of the right ear at 0 percent disabling. As such, the Veteran meets the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16. Therefore, the Board must consider if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. However, issues of service connection are currently being remanded back to the AOJ for further development and adjudication. Thus, the issue of entitlement to a TDIU is inextricably intertwined with the other issues being remanded, and the Board defers ruling on this matter until after the mandates of the remand have been completed. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. Request any needed Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran to obtain pertinent and outstanding private treatment records from Dr. Mansharamani at Pulmonary Care, P.C..  Attempt to  obtain and associate with the record all treatment records pertaining to the Veteran's pulmonary disorders, to include COPD and asthma, and sleep apnea, from Dr. Mansharamani at Pulmonary Care, P.C.. If no records are available, a negative response should be associated with the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's pulmonary disorders, to specifically include asthma. The examiner's attention is directed to the VA treatment records containing a diagnosis of asthma. See, e.g., November 2015 VA treatment record. The entire record should be made available to the examiner for review. Based on the examination and review of the record, the examiner should address the following:

a. Does the Veteran have a current diagnosis of asthma?

b. If yes, then is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed asthma had its onset in service or is otherwise related to service, to include herbicide exposure? (The examiner should assume that the Veteran was exposed to Agent Orange during service).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. Thereafter, and after any further development deemed necessary, the issues remaining on appeal should be reajudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


